         Case 1:19-cv-00206-DWA Document 17 Filed 07/23/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SCOTT HAYNES BRYANT                             )
                                                ) No. 19-206
        v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY

                                      OPINION AND ORDER

                                             SYNOPSIS

        Plaintiff is proceeding pro se in this action. Plaintiff filed an application for disability

insurance benefits in 2015, claiming an onset date of December 31, 1987. His date last insured

was June 30, 1989. The claim was denied initially, and upon video hearing before an

Administrative Law Judge (“ALJ”), at which Plaintiff also proceeded pro se. The Appeals

Council denied his request for review. Before the Court are the parties’ submissions, which will

be construed as Cross-Motions for Summary Judgment. For the following reasons, Plaintiff’s

Motion will be denied, and Defendant’s granted.

                                                OPINION

   I.        STANDARD OF REVIEW

        Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the

district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).




                                                   1
         Case 1:19-cv-00206-DWA Document 17 Filed 07/23/20 Page 2 of 5




Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

       A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947). Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

       Pertinent here, pro se submissions are to be construed liberally. Ray v. Colvin, 2014 U.S.

Dist. LEXIS 25891, at *12 (D.N.J. Feb. 28, 2014). Where a claimant is pro se, the ALJ has a

heightened duty to help develop the administrative record, and "must scrupulously and

conscientiously probe into, inquire of, and explore for all the relevant facts." Reefer v. Barnhart,

326 F.3d 376, 380 (3d Cir. 2003); Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d Cir. 1979).



                                                  2
          Case 1:19-cv-00206-DWA Document 17 Filed 07/23/20 Page 3 of 5




   II.      THE PARTIES’ MOTIONS

         Plaintiff assigns no particular error to the ALJ’s decision. His handwritten submission

and the proceedings below identify several conditions, including mesentery organ due to paternal

chromosomal mutigenic exposure to DDT pesticide; global cortical atrophy; Parkinson’s disease;

and antinuclear antibodies (allegedly discovered via positive test in October 2019). The Court

has reviewed the decision against the entire record.

         Initially, I note that the ALJ explained to Plaintiff his right to counsel, that he could

obtain counsel without paying, and explained, more than once, that the proceeding could be

adjourned in order for Plaintiff to find counsel. See, e.g., Morris v. Comm'r of Soc. Sec., No. 17-

757-KM, 2018 U.S. Dist. LEXIS 6038, at *13 (D.N.J. Jan. 12, 2018). Plaintiff elected to

proceed pro se.

         At the 2018 video hearing, the ALJ was tasked with assessing Plaintiff’s condition prior

to Plaintiff’s date last insured of June 30, 1989. The ALJ stated: “The claimant is attempting to

prove disability during an 18-month timeframe that occurred nearly three decades earlier.

…likely due to the temporal remoteness of the claimant’s claim, the documentary evidence

reflects little evidence prior to the claimant’s day last ensured.” The ALJ reviewed the evidence,

and arrived at a residual functional capacity of light work, with ready access to a restroom. I

sympathize with Plaintiff’s testimony regarding his many difficulties and challenges. Under the

restrictive review that lies within my authority, however, I perceive no particular error in the

ALJ’s approach. Plaintiff’s Motion must be denied, and Defendant’s granted.

                                               CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion will be denied, and Defendant’s granted. An

appropriate Order follows



                                                    3
 Case 1:19-cv-00206-DWA Document 17 Filed 07/23/20 Page 4 of 5




                             BY THE COURT:



                             __________________________
                             Donetta W. Ambrose
           July 23, 2020     Senior Judge, U.S. District Court
Dated:____________________




                                4
       Case 1:19-cv-00206-DWA Document 17 Filed 07/23/20 Page 5 of 5




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SCOTT HAYNES BRYANT                   )
                                      ) No. 19-206
      v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY

                                         ORDER

      AND NOW, this _____ day of July, 2020, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is DENIED and Defendant’s GRANTED.

                                      BY THE COURT:



                                      __________________________
                                      Donetta W. Ambrose
                                      Senior Judge, U.S. District Court




                                         5
